—In an action to foreclose a mortgage, the defendants Morway Builders and Developers, Inc., and Desmond D’Souza appeal from an order of the Supreme Court, Nassau County (Levitt, J.), dated April 29, 1999, which denied their motion pursuant to CPLR 5015 (a) to vacate a judgment entered against them upon their default in appearing.
Ordered that the order is affirmed, with costs.
A defendant seeking to vacate a default under CPLR 5015 (a) must demonstrate a reasonable excuse for the failure to appear and a meritorious defense to the action (see, Eugene Di Lorenzo, Inc. v Dutton Lbr. Co., 67 NY2d 138). The defendants have failed to satisfy this standard. O’Brien, J. P., Altman, Mc-Ginity and Smith, JJ., concur.